Mr. Justice Shepard
delivered the opinion of the Court:
1. This case turns upon the construction of the will. To its provisions alone must we look for the meaning of the testatrix. Her declarations made to the witnesses with respect to her wishes and intentions are not admissible in explanation, and cannot be considered. Weatherhead’s Lessee v. Baskerville, 11 How., 357; Wilkins v. Allen, 18 How., 385.
2. The devise of the “piece of ground next to her lot at Mount Pleasant” is not void for uncertainty. It appears that the testatrix owned, at the time of making the will, a small piece of ground next the devisee’s lot at Mount Pleasant, which was well known and perfectly certain of identification. The devise, however, created an estate for life only in Mrs. Snyder. A simple devise of land, by the law of this District, without any words of limitation or description of the extent of the interest devised, creates a life estate only. At the same time, to enlarge the estate into a fee does not require the use of technical terms or any particular form of words. Any words which will sufficiently show the intention of the testator to create more than a life estate will be given that effect, no matter what their form may be; and the whole will may be looked into in order to ascertain the meaning to be given to this particular part. It is true also that partial intestacy is not favored; but this is a rule of construction only which must yield to the superior rule of law.
The will in the case of Richardson v. Penicks, 1 App. D. C., 261, is a very different one from this, and taking its provisions as a whole, the court concluded that the testator’s intention therein to create an estate in fee in the remainderman was sufficiently plain to authorize that construction.
3. The chief point of contention in this case is whether the devise to Mrs. Snyder passes to her the subsequently acquired lot on Q street. Here, again, the rule of law as *468regards real estate is, that the will speaks from its execution instead of from the testator’s death, unless, as prescribed in the act of Congress of January 17, 1887, “it shall appear that it was the intention of the testator to devise property acquired after the execution of the will.” 24 Stat., 366.
The statutes generally of the States which have amended or changed the rule of the English law as it prevailed in England until the act of 1 Victoria, differ widely in their terms. Hence the cases arising under them must be considered with that in view. Some of these declare that the will must be held to convey all the real estate belonging to the testator at the time of his decease, unless it shall clearly appear by his will that he intended otherwise. Other statutes are more like the act of Congress mentioned, and some go so far as to require that the intention to pass after-acquired real estate must “clearly and manifestly appear,” or be “ clear and specific,” and the like. The construction given this class of statutes, however, has been about the same, and of a very liberal nature. All agree that the intention need not be declared in express words, and that it will be sufficient if it can be reasonably made out in the will taken as a whole. Wait v. Belding, 24 Pick., 129; Brimmer v. Sohier, 1 Cush., 118; Miss. Soc. v. Mead, 131 Ill., 338; Briggs v. Briggs, 69 Iowa, 617; Pruden v. Pruden, 14 Ohio St., 253; Paine v. Forsaith, 84 Me., 66.
In some, if not all, of these cases it will be found that the wills themselves plainly showed the testator meant his after-acquired real estate to pass. In the Illinois case the court said the “ conclusion is irresistible,” and in that from Maine it was said “ the whole will pulsates with the intention.”
We can find no such intention in the words of this will. It is very short, but not too short for the testatrix to make a specific devise of the only real estate which she then owned and of all her “belongings.” There is mo residuary devise or bequest of all her property, or of what she might have left, and the like, as was the case in the wills construed in the majority of the cases above cited.
*469The words “ and all my belongings,” which conclude the sentence in which the devise to Mrs. Snyder is made, have been urged as showing this intention. It is contended that the word “ belongings ” is synonymous with property, which has generally been held to include real estate. We have not been able to find where this word has ever been given such , effect. In the common vernacular, it seems to be used to convey the idea of personal property, goods and effects, and these in the restricted sense of such as are peculiarly attached to the person. It may well be held to have been used in this will as referring to all the personal property of the testatrix, and we so consider it; but we cannot stretch its meaning so as to cover not only real estate, but also after-acquired real estate. We do not mean to say that the word may not, under some circumstances, be held to embrace real estate; but to do so the intention to give it this extended signification should be clear.
Nor do we think that the suggestion of the second clause, to the effect that Mrs. Snyder may give the other sisters one' hundred dollars “ if she feels' like making a present,” is sufficient to show the intention of the testatrix to give to Mrs. Snyder all the residue of her estate of every kind then had or afterwards acquired. This suggestion is perfectly consistent with the bequest of all her “ belongings,” which, construed to embrace all her personal property and effects, amounted in value, as appears from the answer of Mrs. Snyder, to about nine hundred dollars.
In accordance with the foregoing views, the decree appealed from must be reversed, with costs to the appellant, and the cause remanded for further proceedings not inconsistent with this opinion ; and it is so ordered.